Citation Nr: 1614403	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  07-39 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating higher than 20 percent for residuals of a fracture of the left transverse processes, L4-L5.

2. Entitlement to a rating higher than 20 percent for diabetes mellitus, type II, (diabetes) with erectile dysfunction.

3. Entitlement to a rating higher than 20 percent for peripheral neuropathy of left lower extremity, associated with diabetes.

4. Entitlement to a rating higher than 10 percent, prior to May 16, 2015, and 20 percent, as of May 16, 2015, for peripheral neuropathy of the right lower extremity, associated with diabetes.

5. Entitlement to a rating higher than 10 percent for status-post left knee operation with residual staples and post-operative arthritis (excluding left knee instability).

6. Entitlement to an initial rating higher than 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  He had subsequent service in the Army National Guard from November 1975 to September 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing at the RO in June 2012, before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.

The issues currently on appeal were remanded by the Board in June 2013 and March 2015 for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following development instructed by the Board remand in March 2015, the RO granted an increase in the evaluation for the Veteran's service-connected peripheral neuropathy of the right lower extremity to 20 percent, effective May 16, 2015.  Since this grant did not constitute a full grant of the benefits sought on appeal, the claim remains for appellate review.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Prior to December 14, 2006, residuals of a fracture of the left transverse processes, L4-L5, have been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent and incapacitating episodes did not total a duration of at least 4 weeks but less than 6 weeks during the past 12 months.

2. From December 14, 2006, to October 22, 2009, the residuals of a fracture of the left transverse processes, L4-L5, are shown to have been productive of a disability picture that more nearly approximated forward flexion being restricted to 30 degrees or less.

3. From October 23, 2009, residuals of a fracture of the left transverse processes, L4-L5, have been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent and incapacitating episodes did not total a duration of at least 4 weeks but less than 6 weeks during the past 12 months.

4. Diabetes mellitus, type II, is treated by oral hypoglycemic agents and insulin, but not restricted diet or regulation of activities.  

5. The Veteran's peripheral neuropathy, left lower extremity, associated with diabetes, has been manifested by moderate incomplete paralysis of the external popliteal nerve, but not by symptoms of severe incomplete paralysis of the external popliteal nerve or paralysis of the external popliteal nerve.

6. Prior to May 16, 2015, the Veteran's peripheral neuropathy, right lower extremity, associated with diabetes, was manifested by numbness, tingling, weakness, and decreased sensation, which more nearly approximates mild incomplete paralysis of the sciatic nerve and/or common peroneal nerves. 

7. From May 16, 2015, the Veteran's peripheral neuropathy, right lower extremity, associated with diabetes, was manifested by numbness, tingling, weakness, and decreased sensation, which more nearly approximates moderate incomplete paralysis of the common peroneal nerve.

8. During the period of appeal, the Veteran's status-post left knee operation with residual staples and post-operative arthritis is manifested by arthritis with some limitation of motion at no worse than 0 to 80 degrees.

9. During the period of the appeal, the Veteran's hypertension has not been manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1. Prior to December 14, 2006, the criteria for a disability evaluation greater than 20 percent for residuals of a fracture of the left transverse processes, L4-L5, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243-5242 (2015).

2. From December 14, 2006, to October 22, 2009, the criteria for the assignment of an initial evaluation of 40 percent, but no higher, for residuals of a fracture of the left transverse processes, L4-L5, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a including Diagnostic Codes 5243-5242 (2015).

3. From October 23, 2009, the criteria for a disability evaluation greater than 20 percent for residuals of a fracture of the left transverse processes, L4-L5, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243-5242 (2015).

4. The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7913 (2015).

5. The criteria for a disability rating in excess of 20 percent for peripheral neuropathy, left lower extremity, associated with diabetes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8599-8521 (2015).

6. Prior to May 16, 2015, the criteria for a rating in excess of 10 percent for peripheral neuropathy, right lower extremity, associated with diabetes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.    §§ 3.159, 4.124a, Diagnostic Codes 8520 and 8521 (2015). 

7. From May 16, 2015, the criteria for a rating in excess of 20 percent for peripheral neuropathy, right lower extremity, associated with diabetes, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.   §§ 3.159, 4.124a, Diagnostic Codes 8520 and 8521 (2015). 

8. The criteria for a disability rating in excess of 10 percent for the status-post left knee operation with residual staples and post-operative arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5259-5010 (2015).

9. The criteria for a rating higher than 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in October 2006 and August 2009.  These letters also notified the Veteran concerning how VA determines disability ratings and assigns effective dates.  Dingess, 19 Vet. App. at 486.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, to the extent possible.  Additionally, the Veteran was provided with VA examinations in October 2006, October 2009, June 2013, and May 2015 pursuant to the Board's March 2015 remand instructions.

The Board also finds there has been substantial compliance with its June 2013 remand directives as a contemporaneous VA examination and releases for copies of medical records from Dr. S.N. were requested.  No completed releases have been submitted.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As such, all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims decided herein.  Essentially, all available evidence necessary to substantiate the claims and reach an accurate determination has been obtained.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran and his representative have submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. 
The Merits of the Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Each of the Veteran's appeals will be addressed in turn.


Residuals of a fracture, left transverse processes, L4-L5

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2015).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

Additionally, intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R.    § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Turning to the evidence of record, the Veteran underwent a VA examination in October 2006 where the examiner noted the thoracolumbar spine appeared normal.  An examination revealed some tenderness in the area of the left sacroiliac joint and lower lumbar region.  The straight-leg raising test was positive on the left side.  The range of motion examination revealed flexion of 45 degrees with pain and extension of 30 degrees with pain.  After repetitive use or during flare-ups, the joint function was not additionally limited.  

According to an October 2006 radiology report, the Veteran's vertebral alignment was normal and the vertebral bodies had normal height and form.  There was mild disc space narrowing of L4-L5, the remainders of the disc spaces were normal, the posterior arches were intact, and the facet joints were unremarkable.  The impression was mild to moderate disc degenerative disease of the L4-L5.  

A December 14, 2006, examination revealed the Veteran had posterior lumbar tenderness.  A range of motion examination showed flexion of 25 degrees and extension of 10 degrees.  Subjective factors included constant slight pain becoming slight to moderate with heavy lifting, repetitive bending, and stooping and prolonged sitting and standing.  The VA examiner determined that his current work restrictions for the lumbar spine precluded substantial work and prolonged sitting, standing, and walking.

The Veteran underwent a VA examination on October 23, 2009, where he had limitation in walking because of his lumbar spine condition and left knee pain.  He stated that, on average, he can walk 200 yards which took 5 minutes to accomplish.  He stated he had not experienced falls due to his spine condition.  He reported stiffness, fatigue, spasms, decreased motion, paresthesias and numbness.  He stated that he had weakness of the spine.  The Veteran had bladder problems where he urinates 25 times a day at intervals of half an hour.  The Veteran reported urinary frequent at night was 6 times at intervals of one and a half hour but stated he did not experience urinary incontinence or retention but did have urinary urgency.  He reported the pain in his low back occurred constantly and traveled to the left leg.  The Veteran described the pain as severe and could be exacerbated by physical activity.  The pain was relieved by rest and pain medication.  During flare-ups,  the Veteran experienced functional impairment which was described as impairment in bending and lifting.  He stated his low back condition did not result in any incapacitation but the functional impairment was in prolonged sitting, standing, walking, repetitive bending, and heavy lifting. 

Range of motion testing revealed flexion of 75 degrees with pain at 60 degrees, and extension of 20 degrees with pain at 15 degrees.  After repetition, the Veteran's flexion was at 60 degrees with additional limitation of 15 degrees; extension was at 15 degrees and additional limitation of 5 degrees.  The VA examiner noted the Veteran's lumbar spine was additionally limited after repetitive use by pain, fatigue, and lack of endurance, but not by weakness and incoordination.  A neurological examination of the spine revealed no sensory deficits from L1-L5 and the sacral spine also revealed no sensory deficits of the S1.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  

According to an October 2009 radiology report of the Veteran's lumbar spine, the vertebrae were normally aligned and normal in height.  The lateral view of the L4-L5 disc space appeared slightly narrowed but in the oblique views no narrowing was visualized in the disc space.  The posterior arches were intact and the facet joints were unremarkable.  There were no significant findings otherwise.  

According to a July 2012 VA treatment record, the Veteran stated his pain was constant, sharp, and 10 out of 10 in intensity.  The pain was worse with walking, prolonged sitting, and walking up an incline or up and down the stairs.  He stated rest helps and he takes tramadol twice a week.  The pain radiated to his left lower extremity with tingling in his feet.  There was no loss of bowel or bladder function.

In June 2013, the Veteran underwent another VA examination where it was noted that the Veteran's symptoms since July 2012 were the same.  The back pain was constant and he experienced flare-ups about 2 times a month which lasted about 2-3 days.  Prolonged standing and walking were difficult.  There were no incapacitating episodes.  

The range of motion testing revealed forward flexion of 35 degrees with pain, extension of 10 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetitions with forward flexion at 35 degrees and extension at 15 degrees.  The Veteran did not have additional limitations in range of motion of the thoracolumbar spine following repetitive-use testing, but there was function loss and/or functional impairment of  the thoracolumbar spine contributed by less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran had lumbar paraspinal muscle tenderness and tenderness of the mid-lumbar spine.  There was guarding or muscle spasms of the thoracolumbar spine where guarding and/or muscle spasm was present but did not result in abnormal gait or spinal contour.  There was no evidence of muscle atrophy.  There was no evidence of intervertebral disc syndrome  

Finally, the Veteran was afforded a VA examination in May 2015 where he stated the severity of pain varied from moderate to severe.  During flare-ups the pain level can reach up to 10 out of a scale of 10.  The pain intermittently radiated down the left leg.  He denied weakness of the lower extremity and denied any associated bowel or bladder incontinence.  He was referred to physical therapy and received cortisone injections into the back.  The back pain was made worse with prolonged standing, walking, bending, and lifting.  The Veteran's flare-ups impacted the function of the back as he was unable to stand and walk for longer than five minutes continuously.  He was unable to lift and carry greater than 20 pounds.  He was unable to bend and lift due to pain.  

The range of motion testing showed flexion of 45 degrees and extension at 10 degrees.  The Veteran was able to perform repetitive-use testing and there was no change in range of motion.  The Veteran had moderate active, passive, and repetitive localized tenderness or pain on palpation of joints.  The Veteran had guarding and muscle spasms.  The Veteran's gait and spinal contour were normal.  The Veteran had pain on movement.  Pain, weakness, fatigability ,or incoordination significantly limited his functional ability during flare-ups or when the joints were used repeatedly over time.  The Veteran's forward flexion and extension had an additional 5 degree loss during flare-ups.  There was no evidence of intervertebral disc syndrome.  The VA examiner determined the Veteran's low back condition impacted his ability to perform any type of occupational task and he was only able to perform sedentary tasks due to his diagnosis.  

Furthermore, the VA examiner added the severity of the lower back pain varied from moderate to severe.  During a flare-up the pain level reached up to a 10.  The pain intermittently radiated down the left leg.  He denied any weakness of the lower extremities.  He denied any associated bowel or bladder incontinence.  The back pain was made worse by prolonged standing, walking, bending, and lifting.  He had decreased range of motion of the lumbar spine due to pain and there was no ankylosis of the lumbar spine.  

Based on the foregoing, the Board finds that prior to December 14, 2006, and from October 23, 2009, an increased rating in excess of 20 percent is not warranted.  However, the Board finds that the Veteran is entitled to a higher rating of 40 percent based on the evidence of record from December 14, 2006, to October 22, 2009.  Here, the Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disability; the Board finds that assigning staged ratings for such disability is warranted.

The Board will first address the periods prior to December 14, 2006, and from October 23, 2009.  During these periods, the Veteran's residuals of a fracture of the left transverse processes, L4-L5, did not result in forward flexion of the thoracolumbar spine to 30 degrees or less, even with consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; or IVDS with incapacitating episodes.

The Board further finds that for these periods a rating in excess of 20 percent is not warranted under the General Rating Formula.  Specifically, in order to warrant a higher rating of 40 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  In the instant case, the Board finds that the Veteran's lumbar spine disability resulted in no more extension than limited to 35 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use.  

However, the record indicates that from December 14, 2006 to October 22, 2009, the Veteran's forward flexion was limited to 25 degrees.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Therefore, the Board finds that the Veteran is entitled to an increased disability rating of 40 percent for his lumbar spine fracture of the left transverse processes, L4 and L5 during this period. 

Furthermore, for the entire period of appeal, the Veteran has not been shown to have favorable or unfavorable ankylosis of the thoracolumbar spine.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).

There is also no basis for the assignment of a higher rating for the entire period of appeal based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  As stated above, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  Indeed, as noted, even with his complaints of pain, the Veteran has not demonstrated loss of flexion to 30 degrees except as noted herein.  The evidence reflects that the currently assigned ratings properly compensate him for the extent of functional loss resulting from symptoms like painful motion, stiffness, weakness, and lack of endurance. 

The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected lumbar spine disability.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting the assignment of any increased evaluation other than as assigned herein.

The Board has also considered whether the Veteran is entitled to a higher rating or ratings under the Formula for Rating IVDS Based on Incapacitating Episodes for the entire period on appeal; however, the evidence fails to reflect that his lumbar spine disability results in IVDS or incapacitating episodes.  Specifically, none of the VA examiners stated that the Veteran's back pain was incapacitating or that he was prescribed bed rest by a physician.  In fact, the record does not indicate any evidence of IVDS.   Therefore, a rating in excess of 20 percent or 40 percent for the noted periods under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine.  However, the evidence of record does not show the existence of associated neurologic abnormalities pertaining to the bladder or bowel that are related to the service-connected low back disability.

With regard to the neurologic abnormalities of the lower extremity, specifically the Veteran's radiculopathy, the Board will discuss these issues in conjunction with the Veteran's claims for an increased rating for peripheral neuropathy of the bilateral lower extremities, associated with diabetes.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his low back disability and notes that his lay statements are competent to describe certain symptoms associated with this disability.  The Veteran's history and symptoms reported have been considered; including as presented in the medical evidence discussed above, and are contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's lumbar spine disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of his lumbar spine disability. 

In summary, the Board concludes that a rating higher than 20 percent is not warranted for the Veteran's service-connected residuals of a fracture of the left transverse processes, L4-L5, prior to December 14, 2006, and from October 23, 2009, but from December 14, 2006, to October 22, 2009, a 40 percent rating is approximated.  Gilbert, 1 Vet. App. 49 (1990).

Diabetes mellitus, type II, with erectile dysfunction

The Veteran's diabetes mellitus, type II, is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2015).

Turning to the evidence of record, in October 2006, the Veteran stated he was diagnosed with diabetes in 2003 and at the onset was hospitalized for high blood sugars but not since.  He denied a history of diabetic retinopathy.  It was noted that the Veteran's diagnosis had progressed to hypertension and incomplete erectile dysfunction.  

According to an October 2009 VA examination, the Veteran stated he required hospital treatment once in the past year and has not been hospitalized for hypoglycemia.  He stated he treats his diabetes with insulin.  The Veteran described progressive loss of strength in the legs, feet, hands, and tingling and numbness in the feet and toes.  He stated there was no progressive weight loss.  The examiner determined that the Veteran's diagnosis was active.  

In June 2013, the Veteran underwent a VA examination where a diagnosis of diabetes mellitus was confirmed.  The Veteran required insulin (more than one injection a day).  The VA examiner stated the Veteran did not require regulation of his activities as part of his medical management of diabetes mellitus.  The Veteran did not have progressive unintentional weight loss attributable to his diabetes and it did not impact his ability to work.  Furthermore, the Veteran's diabetes was well controlled and was considered mild in severity.  He noted some dizziness when he occasionally did not eat and his blood sugars dropped.  This was the only way his daily activities were affected.  The VA examiner stated the Veteran's diabetes should not impair him for sedentary or physical work but he should be able to take occasional breaks when he felt hypoglycemic.  

In May 2015, the Veteran underwent another VA examination where he was noted to continue to use prescribed insulin more than one injection per day but not a regulation of activates as part of medical management of diabetes mellitus.  There were no episodes of ketoacidosis or hypoglycemic reactions which required hospitalization.  There was also no evidence the Veteran had progressive unintentional weight loss attributable to diabetes mellitus.  Furthermore, the Veteran's diabetes did not impact his ability to work. 

To be entitled to a higher disability rating there must be medical evidence showing that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913.  That evidence is lacking in this case.  The evidence of record does not reflect restricted diet and regulation of activities required for control of diabetes mellitus as described for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  The VA examinations did not reflect that the Veteran had restriction in his ability to perform activity due to diabetes, and VA treatment records do not otherwise reflect any restriction of activities for the control of diabetes mellitus. 

Insomuch as the Veteran contends that a 40 percent rating is warranted for diabetes mellitus "requiring insulin, restricted diet, and regulation of activities," the Board finds that evidence from VA treatment records and the VA examinations did not show that the Veteran's diabetes mellitus required all three elements.  Accordingly, because the available evidence does not indicate that a medical professional has prescribed or advised the Veteran to avoid strenuous occupational and recreational activities, or a restricted diet, on account of his diabetes mellitus a rating in excess of 20 percent is not warranted.

Given the evidence above, the Board does not find evidence of regulation of activities which would warrant a rating higher than 20 percent for diabetes mellitus under Diagnostic Code 7913.  See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913.  Further, the records during this time period on appeal make clear the Veteran does not require restricted diet or regulation of activities.  His erectile dysfunction is evaluated as part of the diabetes mellitus as it has not been alleged or shown that the disorder is manifested by deformity, the additional requirement for a 20 percent rating under Diagnostic Code 7522.  (See VA male reproductive system examination, May 2015.)  The Board notes that the Veteran is in receipt of special monthly compensation for his erectile dysfunction, due to loss of use of a creative organ.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. at 509-10.  However, the record does not support the assignment of different percentage evaluations during the time period on appeal.  No staged rating is warranted.

For all the foregoing reasons, the Board finds that the claim for a rating higher than 20 percent for diabetes mellitus, type II, with erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Peripheral neuropathy of the left lower extremity and right lower extremity associated with diabetes

The Veteran's lower extremities are rated under Diagnostic Code 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R.  § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the peripheral nerves (Diagnostic Code 8599) is rated under the criteria for complete or incomplete paralysis of the external popliteal nerve (Diagnostic Code 8521).  

Under Diagnostic Code 8521, which applies to the external popliteal nerve (Common peroneal), mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, and severe incomplete paralysis warrants a 30 percent rating.  Complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost; adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent rating.

The Board notes however, that the evidence of record indicates the Veteran has been diagnosed with radiculopathy associated with his low back disability.  As such, in addition to considering the orthopedic manifestations of a low back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  Therefore, the Board will consider all diagnostic codes related to the peripheral neuropathy and radiculopathy of the lower extremities. 

Radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. Diagnostic Code 8620 refers to neuritis of the sciatic nerve, while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

According to the evidence of record, in October 2006, the sensation in the Veteran's lower extremities was diminished in the approximate dermatones of L5 and S1 but otherwise normal.  The Veteran had full motor function in the bilateral lower extremities.  There was no weakness noted on plantar and dorsiflexion of the left big toe and there was no muscle atrophy noted.  In addition, the examiner determined the Veteran had lumbar degenerative disc disease and intervertebral syndrome where nerve roots involved were the L4, L5, and S2.  The peripheral nerve that most closely matched this was the left sciatic.

In December 2006, a neurological examination of the lower extremities showed the motor examination was intact in all muscle groups tested and the sensation was intact to pinprick and light touch.  The reflexes were 2+ bilaterally, straight leg raise examination was negative bilaterally to 90 degrees for radicular pain.  The EMG and nerve conduction studies of the lower extremities were consistent with L4-5 radiculopathy.

In October 2009, the VA neurological examination of the lower extremities showed motor function was within normal limits, sensory function was abnormal demonstrated by reduced sensation in a stocking distribution in bilateral distal 1/3 of the legs and feet.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 1+.  There was no specific peripheral nerve identified as the Veteran arrived with stocking, but the peripheral nerve examination revealed neuritis.  There was no motor dysfunction.  

A neurological examination of the spine revealed the lower extremities showed no signs of pathologic reflexes, normal cutaneous reflexes, or permanent nerve root involvement. 

The Veteran was afforded a VA examination in June 2013 where a diagnosis of peripheral neuropathy of the bilateral lower extremities was confirmed.  The Veteran had mild intermittent pain and mild paresthesias and/or dysesthesias.  He had normal strength in the bilateral knee extension, ankle plantar flexion, and ankle dorsiflexion.   There was no evidence of muscle atrophy.  The Veteran also had normal sensory exam in the bilateral upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toe.  The Veteran's gait was normal.  Regarding the Veteran's external popliteal nerve, the examination revealed mild incomplete paralysis.  The Veteran stated he occasionally used a brace.  There was no evidence of functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation which prosthesis.

An assessment of the Veteran's radiculopathy revealed the Veteran had mild intermittent pain (usually dull) of the left lower extremity but no other signs of symptoms.  The left L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved and the severity was indicated as mild.  

Finally, according to the May 2015 VA examination the Veteran's diagnosis of bilateral diabetic peripheral neuropathy was confirmed.  The Veteran had constant and intermittent pain of moderate level in the right lower extremity and severe left lower extremity.  The Veteran had paresthesias and/or dysesthesias of moderate severity in the right lower extremity and severe in the left lower extremity.  The Veteran had moderate numbness in the bilateral lower extremities.  The muscle strength test, deep tendon reflex, position sense, and cold sensation examinations revealed normal findings.  The sensation testing for light touch showed the lower leg/ankle was decreased, bilaterally, and absent, bilaterally.  The vibration sensation test was moderate in the bilateral lower extremities.  There was no evidence of muscle atrophy.  The Veteran had moderate incomplete paralysis of the bilateral lower extremities.  The VA examiner determined the Veteran's diabetic peripheral neuropathy impacted his ability to work but the Veteran was able to perform light physical and sedentary activities.  However, he was unable to stand and walk for prolonged periods of time due to his diabetic peripheral neuropathy. 

An assessment of the radiculopathy confirmed the Veteran had radicular pain or other subjective symptoms due to radiculopathy.  The Veteran had moderate intermittent pain in the right lower extremity and severe intermittent pain in the left lower extremity.  The Veteran had moderate paresthesias and/or dysesthesias in the right lower extremity and severe paresthesias and/or dysesthesias in the left lower extremity.  In addition, the Veteran had moderate numbness in the lower extremities.  Finally, the VA examiner determined the Veteran's radiculopathy was moderate in severity in the lower extremities and that the symptoms of the right lower extremity were related to the diabetic peripheral neuropathy.

Regarding the left lower extremity, after a review of all the evidence, lay and medical, the Board finds that the peripheral neuropathy of the left lower extremity has not more nearly approximated severe incomplete paralysis of the external popliteal nerve for the period on appeal.  The evidence of record reflects that the Veteran does not have any severe symptoms attributable to any peripheral nerve conditions prior to May 2015 where it was noted the Veteran had severe constant and intermittent pain, and severe paresthesias and/or dysesthesias.  However, the May 2015 VA examiner specifically determined that the Veteran had moderate incomplete paralysis, not severe.  In addition, the May 2015 VA examiner determined the severity of the Veteran's radiculopathy of the left lower extremity was moderate.

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for moderate incomplete paralysis of the popliteal nerve, as reflected by the symptoms and the level of impairment.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A.            § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Regarding the Veteran's right lower extremity, the Board finds that it has not more nearly approximated moderate incomplete paralysis of the external popliteal nerve for the period prior to May 16, 2015.  The June 2013 VA examiner determined that the Veteran had mild incomplete paralysis of the external popliteal nerve.  Further, prior to May 16, 2015, there was no indication that he had pain or numbness that was constant or caused notable impairment beyond 10 percent for mild symptoms.  Based on the lay and medical evidence of record, the Board finds that the peripheral neuropathy of the right lower extremity has not more nearly approximated moderate incomplete paralysis of the external popliteal nerve for the period prior to May 16, 2015.

For the reasons discussed above, prior to May 16, 2015, the Board finds that the Veteran's disability picture for the right lower extremity peripheral neuropathy more nearly approximates the criteria for mild incomplete paralysis of the external popliteal nerve, as reflected by the symptoms and the level of impairment.  There is also no indication the Veteran's radiculopathy of the right lower extremity was moderate in severity during this time.  Because the preponderance of the evidence is against the appeal for a rating in excess of 10 percent for the portion of the rating period prior to May 16, 2015, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Furthermore, the Board finds that the peripheral neuropathy of the right lower extremity has not more nearly approximated severe incomplete paralysis of the external popliteal nerve for the period from May 16, 2015.  The evidence of record reflects that the Veteran does not have any severe symptoms attributable to any peripheral nerve conditions; the Veteran experiences mild bilateral constant pain, moderate bilateral intermittent pain, moderate bilateral paresthesias and/or dyesthesias, and moderate bilateral numbness.  In addition, the May 2015 VA examiner determined that the moderate symptoms of the right lower extremity are related to the diabetic peripheral neuropathy condition.  Based on the lay and medical evidence of record, the Board finds that the peripheral neuropathy of the right lower extremities has not more nearly approximated severe incomplete paralysis of the external popliteal nerve for the period from May 16, 2015.

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for moderate incomplete paralysis of the popliteal nerve, as reflected by the symptoms and the level of impairment.  Because the preponderance of the evidence is against the appeal for a rating in excess of 20 percent for the portion of the rating period from May 16, 2015, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the peripheral nerves, but finds that they are inapplicable in this case.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2015).  The Veteran is specifically service connected for peripheral neuropathies affecting the external popliteal nerve of the lower extremities.  To the extent that the Veteran may be rated under an alternative peripheral nerve affecting the lower extremities, none of these diagnostic codes allow for more than the disability percent rating for a 10 percent rating for mild incomplete paralysis of the right lower extremity prior to May 16, 2015, or more than a 20 percent rating for moderate incomplete paralysis of the right lower extremity as of May 16, 2015, and of the left lower extremity during the period of appeal.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730 (2015).  As such, an increased rating cannot be granted for the bilateral peripheral neuropathy of the lower extremities under another diagnostic code.

For all the foregoing reasons, the Board finds that the claims for higher ratings for peripheral neuropathy of the left lower extremity and right lower extremity, associated with diabetes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Status-post left knee operation with residual staples and post-operative arthritis

The Veteran's left knee disability identified above is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5259-5010.  (He is also service connected for left knee instability, evaluated as 10 percent disabling.  The left knee instability is not a part of the current appeal.)

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is considered a major joint.  38C.F.R. § 4.45.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint. 

Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.

For purposes of this decision, the Board notes that normal ROM for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5257, the criterion for a 10 percent rating is slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating, the maximum rating for this Diagnostic Code, requires severe recurrent subluxation or lateral instability.  The Board notes however, that the Veteran is currently service connected for left knee instability (associated with this current left knee disability claim) and has been assigned a 10 percent disability rating under this Diagnostic Code. 

Diagnostic Code 5258 provides for a maximum 20 percent evaluation for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, while Diagnostic Code 5259 allows a maximum of 10 percent for cartilage, semilunar, removal of, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Additional rating criteria are found under Diagnostic Codes 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.

Turning to the evidence of record, according to an October 2006 examination, the Veteran stated his knee pain was worse with activity.  The Veteran stated his left knee sometimes swells, and going upstairs and coming downstairs is difficult.  A physical examination revealed no osteoarthritic changes of the left knee.  There was no evidence of heat, redness, swelling, effusion, drainage or abnormal movement of the left knee.  There was tenderness on the medial and lateral joint lines.  The anterior drawer sign was negative on the left knee, McMurray's test was positive on the medial side and negative on the lateral side.  The medial and lateral collateral ligaments were checked and there was no medial and lateral instability noted.  There was crepitus on the motion of the left knee.  A range of motion testing revealed flexion at 95 degrees with pain and extension at 0 degrees.  The range of motion of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use or during flare-ups.  There was no evidence of ankylosis. 

In December 2006, the Veteran's left knee was manifested by medial joint line tenderness.  The flexion was to 100 degrees and there was no instability.  The Veteran stated he had constant to moderate slight pain, becoming moderate with kneeling, squatting, climbing, jumping, and running and with prolonged standing and walking.  The x-rays showed medial compartment narrowing.  The examiner noted the Veteran's current work restrictions for the left knee precluded heavy lifting, prolonged standing and walking and any kneeling, squatting, jumping, running and repetitive climbing activities. 

According to an October 2009 VA examination, the Veteran reported symptoms of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, deformity, tenderness, pain and dislocation.  He indicated he did not experience drainage, effusion, and subluxation.  He reported experiencing the flare-ups as often as three times a day and each time lasting for four hours.  He described the severity at a 7 on a scale of 10.  The flare-ups were precipitated by physical activity and were alleviated by rest and pain medication.  During flare-ups, the Veteran experienced functional impairments with prolonged standing, walking, and range of motion.  He reported impairment with prolonged standing, walking, repetitive kneeling, squatting, and running.  He has not had any joint replacement.

A physical examination of the left knee revealed tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  There was no evidence of subluxation.  There was crepitus but no genu recurvatum and locking pain.  There was no evidence of ankylosis.  Range of motion testing revealed 130 degrees flexion with pain at 120 degrees, and 0 degrees extension.  Repetitive range of motion testing revealed additional limitation of 10 degrees with repetition.  

The left knee joint was additionally limited after repetitive use by pain, fatigue, and lack of endurance as the major functional impact.  The function of the left knee joint was not additionally limited after repetitive use by weakness or incoordination.  The medial/lateral collateral ligaments stability test of the left knee was abnormal with slight instability.  The medial and lateral meniscus tests were was abnormal with slight degree of severity.    

An October 2009 radiology report indicated there was evidence of previous surgery with three large staples overlying the medial condyle of the distal femur above the articular surface.  The articular surfaces were normal but there was mild narrowing of the medial compartment joint space.  The patella was intact.  The retropatellar space was within normal limits and the soft tissues were unremarkable.  

According to a June 2013 VA examination, the Veteran reported the left knee pain was present at all times and the flare-ups came on approximately twice a month and lasted about 2 to 3 days.  There was no evidence of incapacitating episodes.  The Veteran reported flare-ups impacted the function of the knee causing difficulty walking more than 50 yards with flare-ups, difficulty with prolonged standing, and was unable to bend.  

Range of motion testing revealed left knee flexion at 110 degrees with pain and extension at 0 degrees without objective evidence of painful movement.  The range of motion after repetitive-use testing was also at 110 degrees and 0 degrees of extension.  The VA examiner determined the Veteran did not have additional limitation in range of motion of the knee following repetitive-use testing, but did have functional loss and/or functional impairment of the left knee with contributing factors of less movement than normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; instability of station; and disturbance of locomotion.  There was tenderness or pain to palpation for joint line or soft tissue in the left knee.  The Veteran had normal muscle strength in the left knee flexion and extension.  Joint stability test of the left knee revealed normal anterior instability, posterior instability, and medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  The Veteran had a meniscus (semilunar cartilage) condition with meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion.  The Veteran had a meniscectomy in 1977 but did not have any current residual signs and/or symptoms due to the meniscectomy.  He has not had a total knee joint replacement, arthroscopy or other knee surgery.  The Veteran occasionally used a brace.  There was no functional impairment of the left knee such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  An x-ray of the Veteran's left knee showed degenerative or traumatic arthritis, but not patellar subluxation. 

The VA examiner determined the Veteran's knee did impact his ability to work and daily activities with restrictions of prolonged walking beyond 50 yards and prolonged standing and bending.  Sedentary work would not be restricted and the left knee condition was moderate in severity.  The pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Additional loss of degrees could not be ascertained as the Veteran was not experiencing a flare-up during the examination.  

Finally, in May 2015, the Veteran underwent a VA examination where he reported that his knee pain was becoming progressively worse.  He stated he has chronic continuous pain in the knee that varied from moderate to severe.  Prolonged standing, walking, going up and down stairs as well as walking an incline caused the pain to flare-up and the pain level reached a 10 out of a 10.  He required the use of a knee brace when walking long distances.  The knee occasionally swelled up and improved with ice.  X-rays taken showed arthritis in the knee.  The Veteran reported flare-ups impacted the function of the knee with activities with prolonged standing, walking, going up and down stairs, as well as walking an incline.  The Veteran had functional loss/impairment of the joint as the Veteran was unable to stand and walk for prolonged periods of time due to pain. 

The range of motion testing showed left knee flexion at 120 degrees and extension at 0 degrees.  This abnormal range of motion contributed to functional loss.  Pain in the left knee caused functional loss in flexion with evidence of pain with weight bearing and with objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive-use testing with flexion at 125 degrees and extension at 0 degrees.  The examiner determined that pain, weakness, fatigability, or incoordination did not significantly limited functional ability with repeated use over a period of time.  The examiner stated that the examination neither supported nor contradicted the Veteran's statement describing functional loss with repetitive use over time.  Regarding flare-ups in the left knee, the Veteran did not have experience one during the examination but the Veteran reported they were severe, occurred with prolonged standing and walking, and lasted 4 hours.  Pain significantly limited functional ability with flare-ups.  The Veteran's left knee flexion ended at 115 and extension ended at 0 degrees.  There was less movement than normal on the left knee.  There was no evidence of ankylosis in the left knee.  The Veteran has not had total knee joint replacement.  The Veteran used a brace on occasion.  The VA examiner determined the functional impairment of the left knee was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran was able to only perform light physical and sedentary task due to his left knee disability.  There was no evidence of ankylosis present in the left knee. 

The Board finds that the criteria for higher ratings under Diagnostic Codes 5260 or 5261, for limited flexion and/or extension, have not been met at any time during the appeal.  See 38 C.F.R. § 4.71, Diagnostic Codes 5260 and 5261; see also VAOPGCPREC 9-2004.  A 20 percent rating requires knee flexion limited to 30 degrees and extension limited to 15 degrees, respectively.  Here, left knee flexion has not been shown to have been less than 95 degrees and extension has been to no less than 0 degrees.  Even considering any functional limitation, the Veteran's ranges of motion did not meet or more nearly approximate that required for higher rating of 20 percent for limitation of flexion or a separate 10 percent for limitation of extension, even with consideration of the DeLuca requirements.

The Veteran has also reported episodes of pain, swelling and locking in the left knee joint.  Thus, the Board has also considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259.  As indicated, a 20 percent rating is warranted under Diagnostic Code 5258 when there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  There is no evidence of dislocated semilunar cartilage in this case to support a higher rating under Diagnostic Code 5258.  Accordingly, this diagnostic code is not for application.  Diagnostic Code 5259 is also inapplicable as there is no indication of a removal of semilunar cartilage.  Although the Board acknowledges that the Veteran has reported pain, pain is contemplated by evaluations under Diagnostic Codes 5260 and 5261.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability.  The left knee disability is not productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula.  Therefore Diagnostic Codes 5256 and 5262 are not applicable.

The Board has considered the competent testimony and statements of the Veteran as to the extent of his current symptoms.  Layno, 6 Vet. App. at 470.  As noted above, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

For all the foregoing reasons, the Board finds that the claim for a rating higher than 10 percent (or a separate compensable rating) for status-post left knee operation with residual staples and post-operative arthritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


Hypertension

The Veteran's hypertension has been evaluated at 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent evaluation.  Additionally, 10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  Id.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's hypertension most closely approximates the currently assigned 10 percent disability evaluation.  The Veteran's hypertension has required medication for treatment, but the Veteran does not have diastolic pressure that was predominantly 110 or more, nor was the Veteran's systolic pressure predominantly 200 or more.  The October 2009 VA examination report showed blood pressure readings of 144/84, 136/82, and 140/82.  At the June 2013 VA examination, the VA examiner again noted that the Veteran's hypertension was controlled by continuous medication; his blood pressure was 127/69 (March 2013), 131/83 (February 2013), and 135/71 (August 2012).  Likewise, available VA treatment records consistently showed blood pressure well below those levels.

The VA treatment records stated that the Veteran's hypertension was controlled with medication, and that his blood pressure readings were predominantly in the range contemplated by the 10 percent disability evaluation.  Therefore, the Veteran's symptomatology does not meet the criteria for a rating in excess of 10 percent. 

Here, the Board also finds that there is no lay evidence that would support a higher evaluation.  In reaching this decision, the Board also considered other applicable Diagnostic Codes for his hypertension.  The Veteran is specifically service-connected for hypertension and there is no evidence of hypertensive heart disease or other heart disease related to hypertension.  As such, an increased rating cannot be assigned for hypertension under any other diagnostic code relating to the cardiovascular system.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7123 (2015).

There is also no indication in the medical evidence of record that the Veteran's hypertension warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that the claim for an initial rating higher than 10 percent for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. At 53-56.

Extraschedular consideration and total disability rating based on individual unemployability

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate official for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1)  (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his disabilities are contemplated in Diagnostic Codes; thus, his disability picture is contemplated by the rating schedule, and each assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board also does not find that the record has raised an implied claim for a total disability rating based on individual unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record does not reflect that the Veteran is currently unemployed as a result of his service-connected disabilities, and while medical evidence supports the proposition that his service-connected disabilities are an impediment to the Veteran's daily life and work, they do not result in total occupational impairment.  As such, this case does not raise a claim for a total disability rating due to individual employability resulting from his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).


ORDER

Prior to December 14, 2006, entitlement to a rating higher than 20 percent for residuals of a fracture of the left transverse processes, L4-L5, is denied.

From December 14, 2006, to October 22, 2009, entitlement to a rating of 40 percent, but no higher, for residuals of a fracture of the left transverse processes, L4-L5, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

As of October 23, 2009, entitlement to a rating higher than 20 percent for residuals of a fracture of the left transverse processes, L4-L5, is denied.

Entitlement to a rating higher than 20 percent for diabetes mellitus, type II, with erectile dysfunction, is denied.

Entitlement to a rating higher than 20 percent for peripheral neuropathy of left lower extremity, associated with diabetes, is denied.

Prior to May 16, 2015, entitlement to a rating higher than 10 percent for the peripheral neuropathy of the right lower extremity, associated with diabetes, is denied.

As of May 16, 2015, entitlement to a rating higher than 20 percent for the peripheral neuropathy of the right lower extremity, associated with diabetes, is denied.

Entitlement to a rating higher than 10 percent for status-post left knee operation with residual staples and post-operative arthritis (excluding left knee instability) is denied.

Entitlement to an initial rating higher than 10 percent for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


